The opinion of the court was delivered by
Horton, C. J.:
Only one matter needs to be now noticed, as the other questions raised were disposed of in the former opinion. The judgment of this court must be corrected to this extent: The lien will be the full amount of all taxes paid on the lot, with all interest and costs as allowed by the statute up to the date of the tax deed, and including $1.25 for recording the deed, with interest on such amount up to the date of trial of the case in the district court, at the rate of 20 per cent, per annum. There is no evidence in the record of the taxes paid' after the date of the deed; and to this extent the finding of the court as to the amount of the taxes paid is unsupported by the evidence. It is evident to us that the omission of the subsequent taxes was an inadvertance; but as the record purports to contain all the evidence, this court and the parties are bound by its recitals. Upon this matter, the testimony of the plaintiff, as appears by the case-made, was as follows: “I have paid taxes on the lot 52, in block 113, Wyandotte city, Kansas, since these mentioned in the tax deed were paid by me, $1.25 for recording the deed, and up to this time of $-.”
All the Justices concurring.